Citation Nr: 9916036	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-45 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a contusion to the forehead.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1974.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied the veteran's request to 
reopen previously denied claims for service connection for 
the residuals of a contusion to the forehead and a nervous 
(psychiatric) disorder.

A travel board hearing (TBH) was held on March 9, 1999, in 
San Juan, Puerto Rico, before the undersigned, who is a 
Member of the Board and was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).  A transcript of the hearing was received, and the 
case was subsequently referred for appellate consideration.


FINDINGS OF FACT

1.  The RO denied claims for service connection for a 
contusion to the forehead and a nervous condition in rating 
decisions dated in June 1975 and April 1977, respectively, 
none of which the veteran ever appealed.

2.  Some of the evidence that has been produced since the 
RO's decisions of June 1975 and April 1977 is simply 
duplicative of evidence that was already of record as of 
those dates, while the remaining majority of the evidence is 
new, but not so significant as to warrant its consideration 
in order to fairly decide the merits of the claims for 
service connection. 

CONCLUSIONS OF LAW

1.  The RO's decisions of June 1975, which denied service 
connection for a contusion to the forehead, and April 1977, 
which denied service connection for a  nervous condition, are 
both final.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

2.  The evidence that has been produced since the rating 
decisions of June 1975 and April 1977 is not new and material 
and therefore it does not serve to reopen the previously 
denied claims for service connection for the residuals of a 
contusion to the forehead and a nervous condition (or 
acquired psychiatric disorder).  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The pertinent laws and regulations

A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1998).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision becomes 
final if no NOD is filed within that time.  38 U.S.C.A. § 
7105(b) and (c) (West 1991); 38 C.F.R. § 20.302(a), 20.1103 
(1998).

Once a decision is final, VA has no jurisdiction to once again 
consider it unless the veteran submits new and material 
evidence.  See, 38 U.S.C.A. § 5108 (West 1991).  The U.S. 
Court of Appeals for the Federal Circuit (the Federal Circuit) 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
re-open such a claim, it must so find.  See, Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  See, also, Winters v. West, 12 Vet. App. 203, 206 
(1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This presumption, however, no longer 
attaches in the adjudication that follows the reopening of 
the claim.  Id.

The Board notes that, while the present case was pending on 
appeal, a decision of the Federal Circuit set forth new 
guidance for the adjudication of claims for service 
connection based on the submission of new and material 
evidence.  In particular, it is noted that, in the case of 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims since March 1999, hereinafter referred to as "the 
Court") impermissibly ignored the definition of "material 
evidence" that had been adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C.A. § 5108) 
and, without sufficient justification or explanation, rewrote 
the statute to incorporate the definition of materiality from 
an altogether different government benefits scheme.  

Pursuant to the Federal Circuit's holding in Hodge, the legal 
hurdle adopted in Colvin and related cases (see, e.g., Sklar 
v. Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995), and Evans v. Brown, 9 Vet. App. 273 
(1996)) that required the reopening of a claim on the basis 
of a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the case, was declared invalid.  
Thus, the legal standard that nowadays remains valid, 
38 C.F.R. § 3.156(a), requires that, in order for the new 
evidence to be material, it must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."

Precedent decisions by the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See, in 
this regard, Tobler v. Derwinski, 2 Vet. App. 8 (1991); see, 
also, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Accordingly, the Board 
will hereby consider the question of whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra, i.e., strictly under the criteria set forth in 
§ 3.156(a).  No prejudice to the veteran in the present case 
is exercised by the Board's appellate disposition herein 
because, first, the veteran has already been provided notice 
of the applicable law and regulations pertaining to claims 
based on new and material evidence and, second, the Board's 
review of the claim under the more flexible Hodge standard 
accords the veteran a less stringent "new and material" 
evidence threshold to overcome.  See, in this regard, Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993);  and Fossie v. 
West, 12 Vet. App. 1, 5 (1998).

The First Issue
Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a contusion to the forehead.

The record shows that the RO denied a claim for service 
connection for a contusion to the forehead in a June 1975 
rating decision, which the veteran never appealed.  The 
evidence that was evaluated by the RO in deciding this claim 
essentially consisted of the veteran's service medical 
records, which reveal a July 1974 medical consultation due to 
dizziness after a jack fell on the head, but no diagnosis of 
any resulting disability, and the report of a VA medical 
examination that was conducted in January 1975, which reveals 
a history of an inservice contusion to the forehead and the 
notation of "no objective abnormalities" in the space 
reserved for the diagnosis, or diagnoses. 

Since the veteran never appealed the June 1975 rating 
decision, that rating decision is final and cannot be 
reopened unless new and material evidence is presented.  
38 U.S.C.A. §§ 5108, 7103, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (1998). 

In the rating decision hereby on appeal, dated in July 1995, 
the RO denied the reopening of the veteran's claim for 
service connection after concluding that the evidence that 
had been associated with the veteran's claims folder since 
the last disallowance of the claim in June 1975 was not new 
and material.  The evidence that has been associated with the 
claims folder since June 1975, which is the date of the last 
disallowance of this claim for service connection and 
includes evidence that was produced after the July 1995 
rating decision, consists of the following:

1.  Copies of a January 1977 private 
medical record from the St. Luke's 
Episcopal Hospital in Ponce, Puerto Rico 
(hereinafter, "St. Luke's"), revealing 
a diagnosis of anxiety neurosis, and of a 
VA outpatient medical record (VA Form 10-
10m) dated in January and March 1977, 
revealing a diagnosis of anxiety 
reaction, both marked as received at the 
RO in March 1977, and two sets of 
duplicates of the same evidence, marked 
as received at the RO in July 1995 and 
March 1999.

2.  Copies of medical records produced at 
St. Luke's between June 1982 and November 
1983, none of which reveals medical 
treatment for residuals of a forehead 
contusion or a psychiatric condition or 
disorder.

3.  Copies of private medical records 
dated between December 1988 and March 
1991, revealing medical treatment for, 
and diagnoses of, post-traumatic stress 
disorder (PTSD), major depression and 
chronic paranoid schizophrenia, secondary 
to a post-service traumatic incident 
involving a December 1988 prison riot, 
which the veteran witnessed while working 
as a prison guard.

4.  A copy of a private medical record 
dated in June 1989, revealing complaints 
of symptomatology associated to the 
December 1988 prison riot, a diagnosis of 
chronic, paranoid schizophrenia and the 
veteran's reported statements to the 
effect that he did not go to Vietnam and 
did not have problems during his military 
service.

5.  The report of a VA mental disorders 
examination that was conducted in 
September 1992, revealing again 
symptomatology associated to the December 
1988 prison riot, the veteran's reported 
statement to the effect that he had been 
unable to work since 1988, the examiner's 
comment to the effect that the veteran 
had no history of psychiatric 
hospitalization or treatment in the San 
Juan VA hospital and a diagnosis, in Axis 
I, of a mood disorder, with major 
depression and psychotic features.

6.  An August 1993 statement subscribed 
by the veteran's spouse, indicating that 
the veteran received a hit on the left 
eye and left nose area during service 
when he was hit by a hydraulic jack and 
that, two years after service, the 
veteran received psychiatric treatment at 
St. Luke's, but that the veteran 
abandoned the treatment because of his 
emotional condition and due to his not 
having somebody to help or take care of 
him.

7.  A February 1999 affidavit, or 
notarized statement, subscribed by a 
relative and two acquaintances of the 
veteran, indicating that, when he was 
discharged from active duty in August 
1974, the veteran showed symptoms of 
schizophrenia that included incoherent, 
nonsense speech and being alienated from 
reality.  (It must be noted that this 
document was submitted by the veteran at 
the TBH of March 1999, accompanied by the 
veteran's written waiver of his right to 
have this new evidence initially reviewed 
at the RO level.)

8.  The veteran's testimony at the March 
1999 TBH, which, in essence, consisted of 
his restating his already expressed 
contentions of having sustained a 
contusion to the forehead during service 
and having suffered from psychiatric 
difficulties since service and statements 
to the effect that he did not remember 
having ever received a medical 
examination for separation purposes and 
that he failed to report his psychiatric 
problems during service due to lack of 
advice and because he spoke very little 
English.

The evidence described in all eight items above is all new, 
in the sense that none of it had been associated with the 
claims folder as of June 1975.  However, none of this newly-
submitted evidence is material, for the reasons set forth in 
the following paragraphs.

The evidence described in items one through five, and seven, 
above is not material because it is not pertinent to the 
claim for service connection for the residuals of a contusion 
to the forehead.

The evidence described in items six and eight above is not 
material because it is cumulative, in the sense that it 
merely reiterates the fact that the veteran received a hit to 
the forehead during service and the veteran's belief that 
that incident left a residual disability.

As clearly shown above, none of the evidence that has been 
produced since June 1975 can be considered to be so 
significant as to warrant its consideration in order to 
fairly decide the merits of the claim for service connection 
for the residuals of a contusion to the forehead, as required 
by 38 C.F.R. § 3.156(a) (1998).

In view of the above, the Board concludes that none of the 
evidence that has been produced since June 1975 can be 
considered to be both new and material as to warrant the 
reopening of the previously denied claim for service 
connection for the residuals of a contusion to the forehead, 
and its subsequent review on the merits.  The present appeal 
has failed, as it is hereby being denied, and the claim for 
such benefit remains unopened.

The Second Issue
Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.

The record shows that the RO denied a claim for service 
connection for a nervous condition in an April 1977 rating 
decision, which the veteran never appealed.  The evidence 
that was evaluated by the RO in deciding this claim 
essentially consisted of the veteran's service medical 
records, which reveal no evidence of the manifestation of a 
psychiatric disorder, nor related complaints, at any time; 
the report of the January 1975 VA medical examination, 
according to which the veteran had no neurological 
abnormalities and no psychiatric or personality complaints; 
the aforementioned first copy of the January 1977 private 
medical records from St. Luke's, which, as noted earlier, 
reveal a diagnosis of an anxiety neurosis; and the 
aforementioned January/March 1977 VA Form 10-10m, which 
reveals a diagnosis of an anxiety reaction.

Since the veteran never appealed the April 1977 rating 
decision, that rating decision is final and cannot be 
reopened unless new and material evidence is presented.  
38 U.S.C.A. §§ 5108, 7103, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (1998). 

In the rating decision hereby on appeal, dated in July 1995, 
the RO denied the reopening of the veteran's claim for 
service connection after concluding that the evidence that 
had been associated with the veteran's claims folder since 
the last disallowance of the claim in April 1977 was not new 
and material.  The evidence that has been associated with the 
claims folder since April 1977, which is the date of the last 
disallowance of this claim for service connection and 
includes evidence that was produced after the July 1995 
rating decision, is essentially the same evidence that was 
described in items one through eight above, except, of 
course, for the first set of copies of the January 1977 St. 
Luke's private medical records and the January/March 1977 VA 
Form 10-10m, which, as hereby noted, were already of record 
as of April 1977 and, therefore, are not to be considered 
among the "newly-submitted" evidence.

The two sets of duplicates described in item number one above 
cannot be considered to be both new and material, as they are 
mere duplicates of evidence that was already of record as of 
April 1977.

The evidence described in item number two above is new, but 
not material, as it clearly is not pertinent to the issue of 
service connection for an acquired psychiatric disorder.

All the evidence described in items numbers three through 
eight above is also new, in the sense that none of it had 
been associated with the claims folder as of April 1977.  
However, none of this newly-submitted evidence is material 
because it is either cumulative, in the sense that it merely 
reiterates the veteran's contentions of having developed a 
psychiatric disorder during service, or simply not probative 
of the issue at hand, in the sense that, regarding the 
question of the most likely etiology, it basically reveals 
that the veteran has been having severe psychiatric 
difficulties arising from a post-service 1988 traumatic event 
at work, rather than from any service-related event.  He 
said, in June 1989, that he had no problems during his period 
of active military service.

The Board's determination that the February 1999 statements 
described in item number seven are not material is further 
supported by the fact that this affidavit contains opinions 
from lay individuals attempting to establish a medical fact, 
i.e., that the veteran was already showing symptoms of 
schizophrenia when he was discharged from active duty in 
August 1974.  While a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge such as an actual medical 
diagnosis.  A claimant would not meet this burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  See, in this regard, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992);  and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  See, also, more recently, Jones v. West, 
Jr., No. 96-1253 (U.S. Vet. App. May 11, 1999), in which the 
Court cited both Espiritu and Grottveit and indicated, in 
following the holdings in both cases, that determinations 
involving a medical question require medical expertise.
 
As shown above, none of the evidence that has been produced 
since April 1977 can be considered to be so significant as to 
warrant its consideration in order to fairly decide the 
merits of the claim for service connection for a nervous 
condition, or an acquired psychiatric disorder, as required 
by 38 C.F.R. § 3.156(a) (1998).

In view of the above, the Board concludes that none of the 
evidence that has been produced since April 1977 can be 
considered to be both new and material as to warrant the 
reopening of the previously denied claim for service 
connection for a nervous condition, or acquired psychiatric 
disorder, and its subsequent review on the merits.  The 
present appeal has failed, as it is hereby being denied, and 
the claim for such benefit remains unopened.

Final consideration

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could reopen a finally denied claim, VA has 
a duty under 38 U.S.C.A. § 5103(a) (West 1991) to inform the 
claimant of the necessity to submit that evidence to complete 
his or her application for benefits.  See, Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); and Graves v. Brown, 8 Vet. 
App. 522, 525 (1996).  However, VA is obligated to inform the 
veteran only if the resulting evidence would likely have 
rendered the claim plausible.  See, Brewer v. West, 11 Vet. 
App. 228, 236 (1998).

In the present case, the Board is of the opinion that VA has 
no outstanding duty to inform the veteran of the necessity to 
submit any such evidence because nothing in the record 
suggests the existence of evidence that might render the 
finally denied claims for service connection plausible so as 
to warrant their reopening and re-adjudication on the merits.  
(See, in this regard, Butler, at 171, in which the Court said 
that, while the veteran had, at some point in time, made a 
statement to the effect that he had received medical 
treatment at two particular places, he had made no suggestion 
that the treatment had resulted in any competent evidence 
that would suffice to reopen his previously denied claim for 
service connection and that, therefore, VA did not have a 
duty under § 5103(a) to inform him that those treatment 
records were necessary to complete his application.)

Accordingly, the Board is of the opinion that, in the present 
case, VA has not failed to meet its obligations with regard 
to the appealed claims under 38 U.S.C.A. § 5103(a) (West 
1991) and that, consequently, no further assistance to the 
veteran in this regard is warranted at this time.



ORDER

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for the residuals 
of a contusion to the forehead is not reopened, and the 
appeal is denied.

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is not reopened, and the appeal is denied.



		
	JOAQUÍN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

